Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Amendments/Remarks 
Applicant's amendments/remarks filed on 09/21/2021 have been entered. 
At least independent claims 1, 9, and 17 have been amended. 
Claims 1-20 remained pending.
As previously stated in the previous mailed Non-Final Action, “the computer program product claim in at least independent claim 9 is interpreted as not including transitory signals as illustrated in at least para. 0026 of Applicant disclosure “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”.
The outstanding USC 112 (B) rejection is withdrawn based on at least the Attorney initiated interview conducted on 09/17/2021 and the amendments received on 09/21/2021.
Please refer to the action below.
Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-20 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, corresponding to the currently amended or argued claims, which teaches a method which involves forming an initial corpus of information. The initial corpus of information is expanded with a set of documents containing statements with a semantic meaning within a threshold degree of similarity to a semantic meaning of statements contained within the documents used to form the initial corpus of information. The viewpoints are extracted from the expanded corpus of information using a natural language processing technique by identifying subjects discussed in documents of the expanded corpus of 

    Prior arts of record of namely, Cardie in view of Allen, and further in view of Lee do not appear to further teach, as currently amended and argued said method which involves forming an initial corpus of information. The initial corpus of information is expanded with a set of documents containing statements with a semantic meaning within a threshold degree of similarity to a semantic meaning of statements contained within the documents used to form the initial corpus of information. The viewpoints are extracted from the expanded corpus of information using a natural language processing technique by identifying subjects discussed in documents of the expanded corpus of information. The subject, assertion and context statements are identified from a set of documents. The assertions are highlighted in the set of documents that are within a threshold degree of agreement or disagreement with a first viewpoint of the extracted viewpoints 


       Furthermore, claims 1-20 are found to be allowable for at least reasons stated in applicant remarks/arguments corresponding to pages 11-36 of the response filed on 09/21/2021.

Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
9/24/2021